Citation Nr: 1212258	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Son


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The appellant had active duty from December 1941 to June 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which confirmed and continued the noncompensable evaluations assigned for seborrheic dermatitis and bilateral hearing loss.

In May 2011, the appellant and his son appeared and testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At that hearing, additional evidence was submitted to the Board by the appellant along with a waiver of initial review of this evidence by the RO.  38 C.F.R. § 20.1304(c)(2011).

This case was previously before the Board in August 2011 and remanded for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the August 2011 Board remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the VA audiological examinations results have revealed that the appellant's hearing loss disability has been clinically manifested by no worse than Level I hearing in the right ear and Level II hearing in the left ear. 

2.  Throughout the rating period on appeal, the appellant's seborrheic dermatitis has affected less than 5 percent of the entire body and less than 5 percent of exposed areas and has required topical treatment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for a compensable evaluation for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it 

finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In VA correspondence to the appellant dated in April 2008, the appellant was informed of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In addition, the April 2008 letter informed the appellant of the criteria for establishment of a disability rating and an effective date.  Hence, the timing of the VCAA notice was in compliance with Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant with appropriate VA audiological and skin examinations in November 2008 and September 2011.  The examinations are adequate because they are based on thorough examinations, a description of the appellant's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The September 2011 VA examinations were also completed in compliance with the Board's August 2011 remand order.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The appellant has not reported receiving any recent treatment specifically for his service-connected conditions and there are no records suggesting an increase in disability has occurred as compared to the VA examinations findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The November 2008 and September 2011 VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The September 2011 VA examination included a discussion of the effect of the appellant's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The appellant has not asserted that the audiologist's description of the functional effects of the appellant's hearing disability was somehow defective.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).   Throughout the course of this appeal, he has been represented by a representative versed in adjudication of claims for VA benefits, and there are no allegations of prejudice in any of the documents he has submitted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  General Increased Rating Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Bilateral Hearing Loss

Rating Criteria

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The appellant's claim for a compensable evaluation for bilateral hearing loss was received on March 13, 2008.  As such, the rating period on appeal is from March 12, 2007.  38 C.F.R. § 3.400(o)(2) (2011).

The appellant contends that he is entitled to a compensable evaluation for bilateral hearing loss.  For the reasons that follow, the Board concludes that a higher evaluation is not warranted.

A November 2008 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
30
35
55
60
LEFT
25
50
60
75

On the basis of the numbers shown above, the appellant's pure tone threshold average for the right ear was recorded as 45 decibels.  His pure tone threshold average for the left ear was recorded as 52.5 decibels.  His speech recognition ability was 96 percent in the right ear and 98 percent in the left ear using the Maryland CNC speech recognition test.  

A September 2011 VA audiological test revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
25
35
55
60
LEFT
30
50
55
55

On the basis of the numbers shown above, the appellant's pure tone threshold average for the right ear was recorded as 43.75 decibels.  His pure tone threshold average for the left ear was recorded as 47.5 decibels.  His speech recognition ability was 94 percent in the right ear and 88 percent in the left ear using the Maryland CNC speech recognition test.  

Applying the above audiological findings to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for a compensable rating for service-connected bilateral hearing loss at any time during the rating period on appeal.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.
  
Considering, on VA audiologic examination in November 2008, that the appellant's right ear manifested an average pure tone threshold of no greater than 45 decibels, and no less than 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level I impairment.  The appellant's left ear had an average pure tone threshold of no greater than 52.5 decibels, and no less than 98 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level I impairment.  

Applying the results from Table VI to Table VII, based on the results of the November 2008 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  The Board notes that the appellant has not met the criteria for a 10 percent evaluation.  
  
Considering, on VA audiologic examination in September 2011, that the appellant's right ear manifested an average pure tone threshold of no greater than 43.75 decibels, and no less than 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level I impairment.  The appellant's left ear had an average pure tone threshold of no greater than 47.5 decibels, and no less than 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level II impairment.  

Applying the results from Table VI to Table VII, based on the results of the January 2004 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column II, the poorer ear.  The Board notes that the appellant has not met the criteria for a 10 percent evaluation.  Given this, a compensable evaluation is not warranted.  

The appellant has contended that his hearing loss symptoms warrant a compensable evaluation.  The September 2011 VA examiner noted that the Veteran had no difficulty conversing with the appellant in a one-on-one situation.  In his opinion, there should be essentially no impairment for normal conversational speech in a quiet room.  When asked whether he had ever worn or tried hearing aids, the Veteran responded that he had not and that he never felt he needed hearing aids.  He did state that he had to ask people to repeat what was spoken quite regularly.  He also stated that he had to ask people to repeat themselves at the May 2011 Board Hearing.  (See May 2011 Board Hearing Transcript (Tr.) at p. 4)  The Veteran noted that he tended to steer clear of situations where there would be numerous individuals around due to his hearing.  (Tr. at p. 4 -5)  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  

In conclusion, a compensable initial rating for the appellant's bilateral sensorineural hearing loss is not appropriate.  The November 2008 and September 2011 VA examination reports indicate that the appellant did not meet the criteria for a 10 percent evaluation for bilateral hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Seborrheic Dermatitis

Rating Criteria

The appellant's disability is evaluated under Diagnostic Code 7806 for dermatitis or eczema.  Amendments to the criteria for rating scars, effective October 23, 2008, do not change the criteria set forth at Diagnostic Code 7806. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).

Under Diagnostic Code 7806, a 10 percent rating is assigned for dermatitis or eczema that has affected at least 5 percent, but less than 20 percent, of the entire body; or at least 5 percent, but less than 20 percent, of exposed areas affected; or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.  A noncompensable evaluation is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas, is affected, and; no more than topical therapy has been required during the past 12-month period.

The appellant's skin disability was evaluated at a VA examination in November 2008.  The appellant reported that he had constant seborrhea dermatitis with symptoms of itching skin and a rash on the face, chest and scalp.  The appellant reported that the seborrhea dermatitis was treated with desoximetasone 0.25% cream, which he used twice daily, as occasion requires.  The treatment was a topical corticosteroid.  The appellant reported that the duration of use in the past 12 months was near constant.  On physical examination, the VA examiner found that less than 5% of exposed areas (head, face, neck, hands) were affected.  Less than 5% of the total body area was affected.  There were scattered waxy papular lesions along the cheeks, posterior scalp, and anterior chest.  The diagnosis was seborrhea dermatitis.

A December 2008 note from a private physician reflects that the physician had been treating the appellant for active keratoses and asteatotic dermatitis for one year.  The physician noted that the appellant was on topical corticosteroids (clobetasol) for his asteatotic dermatitis.  The physician stated that he saw him at least three times annually. 

A March 2009 private treatment record reflects that the appellant was treated for asteatotic dermatitis, which was diffuse throughout this body for a duration of three months.  He was also treated for seborrheic dermatitis of the scalp and face.  The duration was noted as many months and the severity was moderate.  The signs and symptoms were itching.  The appellant used Nizoral 2% shampoo three times weekly, which was not completely controlling the problem.  On physical examination, the appellant had scaly erythematous papules on his right ear, right forehead, and right cheek, and scaly erythematous plaques on his scalp.  The trunk had diffuse xerosis with mild scaling plaques.  The impression was actinic keratoses, asteatotic dermatitis, and seborrheic dermatitis.  For the seborrheic dermatitis, the appellant was prescribed clobetasol 0.05% cream twice a day to scalp as needed for itch and he was instructed to continue Nizoral 2% shampoo weekly.  

A July 2009 follow-up private treatment record reflects that the appellant had scaly erythematous plaques on the bilateral ear canals, mild xerosis on the trunk, and no scaling plaques on the scalp.  The impressions included seborrheic dermatitis which had improved on the scalp, but was flaring in the ears.  The plan was to start Nizoral shampoo 2% on the ears as well and continue to use it weekly on the scalp.  The appellant was told he could use clobetasol a few times weekly in the ears if needed.  The appellant also had asteatotic dermatitis which had improved.  He was instructed to continue using Aveeno daily and clobetasol 0.05% cream up to twice a day if needed.  It may flare again in the winter.

A January 2010 follow-up private treatment record reflects that the appellant's asteatotic dermatitis and seborrheic dermatitis had improved.  The appellant also had two actinic keratoses.  On physical examination, the appellant had two scaly erythematous papules on his right dorsal foot and right forearm.  He had scaly erythematous plaques on his ear canals and scalp.  There was mild xerosis on the trunk and arms and a few scaling eczematous plaques on the shoulders.  The appellant was instructed to continue Nizoral 2% shampoo weekly for his seborrheic dermatitis.  He was also instructed that he may use TAC 0.1% cream on his ear for itch.

An August 2010 follow-up private treatment record reflects that the appellant had scaly erythematous papules on his right conchal bowl and left cheek, crusted erythematous papules on his forearms, mild eczematous plaques on his upper back, and no active scaling plaques on the scalp.  He had brown papules on his posterior neck.  The impression was 5 actinic keratoses, mild asteatotic dermatitis, seborrheic dermatitis, and seborrheic keratoses.  The appellant was instructed to continue using Nizoral 2% shampoo on the seborrheic dermatitis 2 to 3 times weekly.

A February 2011 private treatment record reflects that the appellant still had flaking and itching at times on his scalp and ears.  There were mild scales on the scalp.  The impression was seborrheic dermatitis of the scalp.  He was instructed to increase Nizoral 2% shampoo 2 to 3 times weekly and use TAC cream for itch.  The appellant also had asteatotic dermatitis and basal cell carcinoma on the right conchal bowl.  

At the May 2011 Board hearing, the appellant reported that he had itched almost constantly for the past eight years over his entire body.  (Tr. at p. 12)  He reported it was difficult to sleep due to the itching.  (Tr. at p. 12-13)  

The appellant's skin was evaluated at another VA examination in September 2011.  The report indicates the appellant had a history of seborrheic dermatitis, also called eczema, mostly on the scalp with itching and flaking.  The appellant said that "itch" had gotten worse in the past 4 to 5 years.  The appellant's skin condition had not caused scarring or disfigurement on the head, face, or neck.  The condition had been treated with constant/near-constant topical corticosteroids for the past 12 months, specifically Triamcinolone, 0.1%.  He also had Used Ketoconazole 2% shampoo constantly for the past 12 months.  The appellant had not had any other treatments or procedures in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The appellant had not had any debilitating episodes in the past 12 months.  The examiner indicated that the appellant had dermatitis on less than 5% of the total body area and less than 5% of the exposed area.  The VA examiner noted that the appellant had minimal flaking areas anterior to the ears in the scalp.  None were seen posteriorly on the scalp, neck or chest.  The VA examiner noted that none of the appellant's skin conditions impacted his ability to work.  The VA examiner noted that the appellant was a retired Postal Service Worker since 1985.  There was also no evidence of any disfigurement or scarring noted.

The November 2008 and September 2011 VA examination reports indicate that the appellant has seborrheic dermatitis on less than 5 percent of the entire body and less than 5 percent of his exposed areas.  The reports also indicate the appellant has treated the condition with topical corticosteroids.  The private treatment records also reflect that the appellant's seborrheic dermatitis was primarily on his scalp and ears.  The private treatment records reflect that the condition was treated with topical medications.  There is no indication the appellant's condition requires systemic therapy.  Consequently, a compensable evaluation is not warranted under Diagnostic Code 7806.  

The Board notes that in his April 2009 notice of disagreement, the appellant described itching all over his body.  He stated that his dermatologist said he had extremely dry skin and prescribed creams.  However, there is no indication that the appellant's dry skin was his service-connected seborrheic dermatitis or related to the service-connected condition.  The private treatment records indicate the appellant had asteatotic dermatitis on his body, which was diagnosed separately from his service-connected seborrhea dermatitis, and is not a service-connected condition.  Both the November 2008 and September 2011 VA examiners found the appellant had seborrhea dermatitis on less than 5 percent of his total body area.   

The Board has considered whether the appellant is entitled to a compensable evaluation under another Diagnostic Code.  There has been no clinical demonstration of associated disfigurement of the head, face or neck.  As there is no indication the appellant has any scars as a result of his service-connected seborrhea dermatitis, Diagnostic Codes 7800 through 7805 are not applicable.  There is also no indication that any other Diagnostic Code is applicable.  The appellant's private treatment records indicate that the appellant had asteatotic dermatitis, actinic keratoses, seborrheic keratoses and basal call carcinoma.  However, the conditions are separately diagnosed in the private treatment records and there is no indication that any of the conditions are related to his service-connected seborrheic dermatitis.  

In sum, the Board finds that the appellant's seborrheic dermatitis covers less than 5 percent of his total body area and less than 5 percent of the exposed areas.  The appellant has treated the condition with topical corticosteroids for the period on appeal.  Consequently, a compensable evaluation is not warranted under Diagnostic Code 7806 and no other Diagnostic Codes are applicable.  As a result, a preponderance of the evidence is against the appellant's claim for a higher evaluation and the claim must be denied.


IV. Other Considerations

The Board has also considered whether a referral for an extraschedular rating is warranted for the appellant's service-connected hearing loss and/or seborrheic dermatitis.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for the disabilities.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for either service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral hearing loss and seborrheic dermatitis with the established criteria found in the rating schedule shows that the rating criteria for each disability reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate for either disability.  Therefore, the available schedular evaluations for the service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant has not argued, and the record does not otherwise reflect, that the disabilities at issue render him totally unemployable.  The September 2011 VA examiner specifically found that the appellant's skin condition did not impact his ability to work.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to a compensable evaluation for seborrheic dermatitis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


